     Case 3:15-cv-01573-JPW-PT Document 69 Filed 12/11/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FERNANDO NUNEZ JR.,                   :      Civil No. 3:15-CV-01573
                                      :
           Plaintiff,                 :
                                      :
           v.                         :
                                      :
TOM W. WOLF, et al.,                  :
                                      :
           Defendants.                :      Judge Jennifer P. Wilson

                                  ORDER

     AND NOW, on this 11th day of December, 2020, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED THAT Plaintiff’s motion to

Compel (Doc. 56) is DENIED.



                                          s/Jennifer P. Wilson
                                          JENNIFER P. WILSON
                                          United States District Court Judge
                                          Middle District of Pennsylvania
